 



EXHIBIT 10.5
AMENDED AND RESTATED SEPARATION BENEFITS AGREEMENT
          THIS AMENDED AND RESTATED SEPARATION BENEFITS AGREEMENT is made this
23rd day of April, 2007 (this “Agreement”), by and between THORATEC CORPORATION,
a California corporation (the “Company”), and David V. Smith (the “Executive”)
and is intended to amend and restate any and all separation benefits agreements,
offer letters or understandings previously entered into between Executive and
the Company with respect to such benefits (“the Original Separation Benefits
Agreement”).
WITNESSETH
          WHEREAS, the Company desires to employ or continue to employ Executive
and in order to attract and retain the services of Executive, the Company is
willing to provide certain severance and other benefits to the Executive as
described herein; and
          WHEREAS, by reason of Executive’s employment with the Company,
Executive will receive access to and possession of Company Confidential
Information (as more fully set forth in Exhibit A), as shall exist from time to
time; and
          WHEREAS, the Company and Executive each desire to make certain
amendments and changes to the Original Separation Benefits Agreement to be
reflected in this Agreement.
          NOW THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:
          1. Effectiveness. This Agreement is effective as of the date first
noted above.
          2. Separation Benefits.
               (a) Termination of Executive Without Cause. If the Executive’s
employment is involuntarily terminated by the Company without Cause (as defined
below), the Executive shall be paid a severance pay benefit equal to one
(1) times the Executive’s then-current annual base salary. Such amount shall be
payable in compliance with Section 7, in a cash lump sum as soon as practicable
(as provided by law) after the Executive’s termination of employment and after
the Executive executes and delivers an effective release of claims, in a form
acceptable to the Company and at the time specified by the Company, and remains
in compliance with all applicable restrictive covenants, including those set
forth in this Agreement and the Employee Confidential Information and Inventions
Agreement between the Company and Executive attached as Exhibit A hereto (the
“ECII Agreement”).

 



--------------------------------------------------------------------------------



 



               (b) Termination of Executive After a Change of Control.
Notwithstanding Section 2(a), if the Executive would otherwise have been
entitled to benefits pursuant to Section 2(a) but the Executive’s involuntary
termination of employment by the Company occurs on or within eighteen (18)
months after a Change of Control, or if the Executive terminates employment with
the Company for Good Reason during such period, the Executive shall be paid in
lieu of the severance pay benefit described in Section 2(a) a Change of Control
severance pay benefit equal to two (2) times the Executive’s then-current annual
base salary plus two (2) times the greatest of (a) the target bonus for the year
preceding the year in which the Executive’s termination occurs, (b) the actual
bonus for such prior year, or (c) the target bonus for the year in which the
termination of employment occurs. For the avoidance of doubt, the term “bonus”
as used in this section 2(b) shall not include any part of the “Sign On Bonus”
described in section 2(d) below, and such Sign On Bonus shall not be included in
the calculation of the Change of Control severance payment described in the
immediately preceding sentence. Such amounts shall be payable in compliance with
Section 7, in a cash lump sum as soon as practicable (as provided by law) after
the Executive’s termination of employment and after the Executive executes and
delivers an effective release of claims, in a form acceptable to the Company and
at the time specified by the Company, and remains in compliance with all
applicable restrictive covenants, including those set forth in this Agreement
and the ECII Agreement.
               (c) COBRA Benefit. If the Executive is entitled to receive
benefits pursuant to Section 2(a) or 2(b), and if the Executive elects health
care continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), as provided by the Company’s group health plan, then, in
each of the first twelve (12) consecutive months following termination of
employment that the Executive has not become employed by another company which
offers health insurance generally comparable with that of the Company at the
time of Executive’s termination, the Company shall pay in monthly payments at
the beginning of each such month, an amount equal to the monthly amount paid by
the Company immediately before termination of employment for the Executive’s
health coverage.
               (d) Sign on Bonus: Pursuant to the offer letter between the
Executive and the Company dated November 21, 2006, Executive was granted a sign
on bonus of two hundred forty thousand dollars ($240,000.00) (the “Sign On
Bonus”). This bonus will be paid out in four equal installments of sixty
thousand dollars ($60,000). The first installment was paid to Executive within
30 days of Executive’s date of hire (December 29, 2006), and the remaining
installments will be paid on each of the one year, two year and three year
anniversary dates of such first installment of the Sign On Bonus (each such
anniversary, a “Sign On Bonus Anniversary Date”). This Sign On Bonus is subject
to all normal and appropriate payroll withholdings.
                    (i) In the event the Executive’s employment with the Company
is terminated prior to the third and final Sign On Bonus Anniversary Date,
except as provided in section 2(d)(ii) below, Executive will forfeit his
entitlement to any

2



--------------------------------------------------------------------------------



 



unpaid installments of his Sign On Bonus and will also remit to the Company a
pro-rata portion of the immediately preceding Sign On Bonus payment received by
Executive, representing the amount attributable to the remaining months left to
the next Payment Anniversary Date.
                    (ii) In the event the Executive’s employment with the
Company is terminated prior to the third and final Sign On Anniversary Date by
Thoratec without Cause on or within eighteen (18) months after a Change of
Control, or if the Executive terminates employment with the Company for Good
Reason during such period, in addition to the Change of Control severance
benefit described in Section 2(b), the Executive shall be paid the portion of
the Sign On Bonus that would otherwise have been paid to Executive on the next
succeeding Sign On Bonus Anniversary Date which follows the effective date of
such termination of employment. Such amounts of the Sign On Bonus shall be
payable in compliance with Section 7, in a cash lump sum as soon as practicable
(as provided by law) after the Executive’s termination of employment and after
the Executive executes and delivers an effective release of claims, in a form
acceptable to the Company and at the time specified by the Company, and remains
in compliance with all applicable restrictive covenants, including those set
forth in this Agreement and the ECII Agreement.
               (e) For purposes of this Agreement, the following terms have the
following meanings:
                    (i) “Cause” shall mean (A) the Executive’s material
misappropriation of personal property of the Company (including its
subsidiaries) that is intended to result in a personal financial benefit to the
Executive or to members of the Executive’s family, (B) the Executive’s
conviction of, or plea of guilty or no contest to, a felony, which the Company
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (C) the Executive’s act of gross negligence or
willful misconduct (including but not limited to any willfully dishonest or
fraudulent act or omission) taken in connection with the performance or
intentional nonperformance of any of the Executive’s duties and responsibilities
as an employee or continued neglect of the Executive’s duties to the Company
(including its subsidiaries), or (D) the Executive’s continued willful or
grossly negligent failure to comply with the lawful directions of the Company
after there has been delivered to the Executive a written demand for performance
from the Company that describes the basis for its belief that the Executive has
not substantially performed the Executive’s duties and the Executive fails to
cure such act or omission to the Company’s reasonable satisfaction, if such act
or omission is reasonably capable of being cured, no later than five (5)
business days following delivery of such written demand .
                    (ii) “Change of Control” shall mean the occurrence of any of
the following events: (A) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or

3



--------------------------------------------------------------------------------



 



more of the total voting power represented by the Company’s then outstanding
voting securities; or (B) the consummation of a sale of substantially all of the
Company’s assets; or (C) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or (D) a change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (x) are directors of the Company as
of February 15, 2007 or (y) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transaction described in
subsections (A), (B), or (C) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.
                    (iii) “Good Reason” shall mean any material reduction in the
duties or salary or bonus opportunity of the Executive or a requirement that the
Executive work at a facility more than twenty five (25) miles from the Company
facility where the Executive is then employed without the Executive’s written
consent.
          3. Gross-Up for Excise Tax. In the event that any payment and any
separation benefit or other benefit (including without limitation, any
acceleration of Equity Units (as defined herein below)) payable or due to or for
the benefit of , or received by or on behalf of, the Executive, whether under
this Agreement or otherwise (determined without regard to any additional payment
required under this paragraph) (a “Payment”) is subject to the excise tax (the
“Excise Tax”) imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Executive shall be paid an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes, including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, the Executive shall retain the full amount of the
Payment without being reduced by the Excise Tax imposed upon the Payment. For
avoidance of doubt, the Executive and the Company agree that this Section 3
shall not be interpreted to compensate the Executive for any other tax to which
the Payment may be subject, including but not limited to income and employment
taxes.
          4. Benefits Subject to Execution of Waiver of Claims. The Executive
shall not be entitled to receive any amount or benefit pursuant to Section 2 of
this Agreement unless the Executive executes and delivers an effective release
of claims in a form acceptable to the Company and at the time specified by the
Company and remains in compliance with all provisions of this Agreement.
          5. Acceleration of Stock Options and Stock Grants Upon A Change of
Control. In the event of a Change of Control of the Company, any options to
purchase

4



--------------------------------------------------------------------------------



 



Company common stock, shares of restricted stock or restricted stock units
(collectively, “Equity Units”) that have been granted to the Executive by the
Company that are outstanding, but not yet exercisable or as to which
restrictions have not yet lapsed, in whole or in part, as of the effective date
of such Change of Control, shall
               (a) with respect to all Equity Units granted to Executive prior
to April 2007, become fully vested and exercisable and shall be otherwise
exercisable in accordance with the terms of the stock option grant, restricted
stock grant or restricted stock unit grant and applicable Thoratec stock option
or incentive stock plan; and
               (b) with respect to all Equity Units granted to Executive during
or subsequent to April 2007, if the Company terminates the employment of the
Executive without Cause on or within eighteen (18) months after a Change of
Control, or if the Executive terminates employment with the Company for Good
Reason during such period, all such Equity Units shall become fully vested and
exercisable and shall be otherwise exercisable in accordance with the terms of
the stock option grant, restricted stock grant or restricted stock unit grant
and applicable Thoratec stock option or incentive stock plan.
          6. Exclusivity of Agreement. The benefits provided in this Agreement
are in lieu of any other severance-type benefits provided by the Company under
any other plan, agreement, arrangement or policy, notwithstanding the terms of
any such other plan, agreement, arrangement or policy.
          7. Section 409A Compliance. Notwithstanding anything to the contrary
in this Agreement, if the Company determines that any payment or benefit to be
provided to the Executive by the Company pursuant to this Agreement is or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code (“409A
Taxes”) if provided at the time otherwise required under this Agreement, then:
               (a) such payments shall be delayed until the date that is six
months after the date of the Executive’s “separation from service” (as such term
is defined under Section 409A) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of 409A Taxes;
and
               (b) with respect to the provision of such benefit, for a period
of six (6) months following the date of the Executive’s “separation from
service” (as such term is defined under Section 409A) with the Company, or such
shorter period, that, as determined by the Company, is sufficient to avoid the
imposition of 409A Taxes, Executive shall be responsible for the full cost of
providing such benefits.
          8. Non-disparagement. Except as required by law or legal process,
Executive agrees that during and subsequent to the term of this Agreement, he
will not disparage any aspect of the Company or its successors or assigns,
including but not limited to its officers, management, employees and products.

5



--------------------------------------------------------------------------------



 



          9. Miscellaneous.
               (a) Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and delivered
personally or sent by registered or certified mail, postage prepaid, addressed
as follows (or if it is sent through any other method agreed upon by the
parties):
If to the Company:
Thoratec Corporation
6035 Stoneridge Drive
Pleasanton, CA 94588
Attention: Vice President of Human Resources
If to the Executive:
At Executive’s address most recently
provided to the Company by Executive.
or to such other address as any party hereto may designate by notice to the
other, and shall be deemed to have been given upon receipt.
               (b) This Agreement by and between the Executive and the Company
constitutes the entire agreement between the parties hereto with respect to the
matters herein, and supersedes and is in full substitution for any and all prior
understandings or agreements, whether oral or written, with respect to the
matters herein, including without limitation, any prior separation benefits
agreement, plan or offer letter between Executive and the Company, including the
Original Separation Benefits Agreement, provided, however, that the ECII
Agreement shall remain in full force and effect and shall not be superseded or
substituted by this Agreement.
               (c) This Agreement may be amended only by an instrument in
writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party against whom or which
enforcement of such waiver is sought. Notwithstanding the foregoing, the Company
may in its sole discretion, amend this Agreement at any time as may be necessary
to avoid the imposition of the additional tax under Section 409(A)(a)(1)(B) of
the Code; provided, however, that any such amendment shall be implemented in
such a manner as to preserve, to the greatest extent possible, the terms and
conditions of the Agreement as in existence immediately prior to any such
amendment. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

6



--------------------------------------------------------------------------------



 



               (d) This Agreement shall be binding upon and inure to the benefit
of the executors, administrators, heirs, successors, and assigns of the parties;
provided, however, that except as herein expressly provided, this Agreement
shall not be assignable either by the Company (except to an affiliate or
successor of the Company) or by Executive without the prior written consent of
the other party. Any attempted assignment in contravention of this Section 9(d)
shall be void.
               (e) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in the Agreement, the “Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.
               (f) The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation.
               (g) This Agreement shall be governed by and construed in
accordance with the laws of the state of California, without reference to
principles of conflicts of law. The Executive hereby submits to the jurisdiction
and venue of the courts of the State of California and the Federal Courts of the
United States of America located within the County of Alameda for purposes of
any action relating to or arising out of this Agreement. The Executive further
agrees that service upon him in any such action or proceeding may be made by
first class mail, certified or registered, to the Executive’s address as last
appearing on the records of the Company.
               (h) This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.
               (i) The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
               (j) All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in

7



--------------------------------------------------------------------------------



 



light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
               (k) The Executive acknowledges and confirms that the Executive
has had the opportunity to seek such legal, financial and other advice and
representation as the Executive has deemed appropriate in connection with this
Agreement.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

             
EXECUTIVE
      THORATEC CORPORATION    
 
           
/s/ David V. Smith
      /s/ Gerhard F. Burbach    
 
           
David V. Smith
      Gerhard F. Burbach    
 
      President & CEO    

8



--------------------------------------------------------------------------------



 



Exhibit A
Employee Confidential Information and Inventions Agreement

 



--------------------------------------------------------------------------------



 



(thorateclogo) [f29554f29554.gif]
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTIONS AGREEMENT
     In partial consideration and as a condition of my employment or continued
employment with Thoratec Corporation, a California corporation (which together
with any parent, subsidiary, affiliate, or successor is hereinafter referred to
as the “Company” or “Thoratec”), and effective as of the date that my employment
with the Company first commenced, I hereby agree as follows:

  1.   NONCOMPETITION

                    During my employment with the Company, I will perform for
the Company such duties as it may designate from time to time and will devote my
full time and best efforts to the business of the Company and will not, without
the prior written approval of (i) an officer of the Company if I am not an
executive officer of the Company or (ii) the Board of Directors of the Company
if I am an executive officer of the Company, (a) engage in any other
professional employment or consulting, or (b) directly or indirectly participate
in or assist any business which is a current or potential supplier, customer, or
competitor of the Company.

  2.   THORATEC’S BUSINESS         The general line of business of the Company
includes but is not limited to:

  (i)   development, manufacture and sale of (1) medical equipment, devices,
apparatus and instrumentation; (2) specialty polymer and chemicals and
configured polymer parts; and (3) high performance textiles and textile
products;     (ii)   all equipment and items related to the above; and     (iii)
  all matters which are recorded in the Company’s records and notebooks.

  3.   CONFIDENTIALITY OBLIGATION

                    I will hold all Thoratec Confidential Information in
confidence and will not disclose, use, copy, publish, summarize, or remove from
Thoratec’s premises any Confidential Information, except (a) as necessary to
carry out my assigned responsibilities as a Thoratec employee, and (b) after
termination of my employment, only as specifically authorized in writing by an
officer of Thoratec. “Confidential Information” is all information related to
any aspect of Thoratec’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company, whether of a technical nature or otherwise. Confidential
Information includes computer programs, computer source code, inventions,
discoveries, ideas, designs, circuits, schematics, formulas, algorithms, trade
secrets, secret procedures, works of authorship, developmental or experimental
work, processes, techniques, methods, improvements, know-how, data, financial
information and forecasts, product plans, marketing/ sales plans and strategies,
and customer lists.

 



--------------------------------------------------------------------------------



 



  4.   INFORMATION OF OTHERS

                    I will safeguard and keep confidential the proprietary
information of customers, vendors, consultants, and other parties with which
Thoratec does business to the same extent as if it were Thoratec Confidential
Information. I will not, during my employment with the Company or otherwise, use
or disclose to the Company any confidential, trade secret, or other proprietary
information or material of any previous employer or other person, and I will not
bring onto the Company’s premises any unpublished document or any other property
belonging to any former employer without the written consent of that former
employer.

  5.   THORATEC PROPERTY

                    All papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, and other materials, including
copies, relating to Thoratec’s business that I possess or create as a result of
my employment with Thoratec, whether or not confidential, are the sole and
exclusive property of Thoratec. In the event of the termination of my
employment, I will promptly deliver all such materials to Thoratec and will sign
and deliver to the Company the “Termination Certificate” attached hereto as
Exhibit A.

  6.   OWNERSHIP OF INVENTIONS

                    All computer programs, computer source code, inventions,
ideas, designs, circuits, schematics, formulas, algorithms, trade secrets, works
of authorship, developments, processes, techniques, improvements, and related
know-how which result from work performed by me, alone or with others, on behalf
of Thoratec or from access to Thoratec Confidential Information or property,
whether or not patentable or copyrightable, (collectively “Inventions”) shall be
the property of Thoratec, and, to the extent permitted by law, shall be “works
made for hire.” I hereby assign and agree to assign to Thoratec or its designee,
without further consideration, my entire right, title, and interest in and to
all Inventions, other than those described in Paragraph 7 of this Agreement,
including all rights to obtain, register, perfect, and enforce patents,
copyrights, and other intellectual property protection for Inventions. I will
disclose promptly and in writing to the individual designated by Thoratec or to
my immediate supervisor all Inventions which I have made or reduced to practice.
During my employment and for four years after, I will assist Thoratec (at its
expense) to obtain and enforce patents, copyrights, and other forms of
intellectual property protection on Inventions.

 



--------------------------------------------------------------------------------



 





  7.   EXCLUDED INVENTIONS

                    Attached is a list of all inventions, improvements, and
original works of authorship, which I desire to exclude from this Agreement,
each of which has been made or reduced to practice by me prior to my employment
by Thoratec. If no list is attached to this Agreement, there are no inventions
to be excluded at the time of my signing of this Agreement. I understand that
this Agreement requires disclosure, but not assignment, of any invention that
qualifies under Section 2870 of the California Labor Code, which reads:

      “Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of his or her rights in an invention to his
or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:         (a) relate at the time of conception or reduction to
practice of the invention to the employer’s business or actual or demonstrably
anticipated research or development of the employer; or         (b) result from
any work performed by the employee for the employer.”

  8.   PRIOR CONTRACTS

                    I represent that there are no other contracts to assign
inventions that are now in existence between any other person or entity and me.
I further represent that I have no other employments, consultancies, or
undertakings which would restrict or impair my performance of this Agreement.

  9.   NON-SOLICITATION

                    During the term of my employment by the Company, and for
twelve (12) months thereafter, I shall not, directly or indirectly, without the
prior written consent of the Company: (i) solicit or induce any employee of the
Company to leave the employ of the Company; (ii) hire for any purpose any
employee of the Company or any former employee who has left the employment of
the Company within six months of the date of termination of such employee’s
employment with the Company.

  10.   AGREEMENTS WITH THE UNITED STATES GOVERNMENT AND OTHER THIRD PARTIES

                    I acknowledge that the Company from time to time may have
agreements with other persons or with the United States Government or agencies
thereof which impose obligations or restrictions on the Company regarding
Inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to be bound by all such obligations or
restrictions and to take all action necessary to discharge the obligations of
the Company thereunder.
          

 



--------------------------------------------------------------------------------



 





  11.   NO EMPLOYMENT AGREEMENT

     I agree that unless specifically provided in another writing signed by me
and an officer of the Company, my employment by the Company is not for a
definite period of time. Rather, my employment relationship with the Company is
one of employment at will and my continued employment is not obligatory by
either myself or the Company.

  12.   MISCELLANEOUS

  12.1   Governing Law

                              This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, excluding those laws
that direct the application of the laws of another jurisdiction.

  12.2   Enforcement

                              If any provision of this Agreement shall be
determined to be invalid or unenforceable for any reason, it shall be adjusted
rather than voided, if possible, in order to achieve the intent of the parties
to the extent possible. In any event, all other provisions of this Agreement,
shall be deemed valid, and enforceable to the full extent possible.

  12.3   Injunctive Relief; Consent to Jurisdiction

                              I acknowledge and agree that damages will not be
an adequate remedy in the event of a breach of any of my obligations under this
Agreement. I therefore agree that the Company shall be entitled (without
limitation of any other rights or remedies otherwise available to the Company)
to obtain, without posting bond, specific performance and preliminary and
permanent injunction from any court of competent jurisdiction prohibiting the
continuance or recurrence of any breach of this Agreement. I hereby submit
myself to the jurisdiction and venue of the courts of the State of California
for purposes of any such action. I further agree that service upon me in any
such action or proceeding may be made by first class mail, certified or
registered, to my address as last appearing on the records of the Company.

  12.4   Arbitration

                              I further agree that the Company, at its option,
may elect to submit any dispute or controversy arising out of this Agreement for
final settlement by arbitration conducted in Alameda County or San Francisco
County in accordance with the then existing rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrators shall be
specifically enforceable and may be entered in any court having jurisdiction
thereof.

  12.5   Attorneys’ Fees

                              If any party seeks to enforce its rights under
this Agreement, by legal proceedings or otherwise, the non-prevailing party
shall pay all costs and expenses of the prevailing party.
          

 



--------------------------------------------------------------------------------



 





  12.6   Binding Effect; Waiver

                              This Agreement shall be binding upon and shall
inure to the benefit of the successors, executors, administrators, heirs,
representatives, and assigns of the parties. The waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach of the same or any other provision hereof.

  12.7   Headings

                              The Section headings herein are intended for
reference and shall not by themselves determine the construction or
interpretation of this Agreement.

  12.8   Entire Agreement; Modifications

                              This Employee Confidential Information and
Inventions Agreement contains the entire agreement between the Company and the
undersigned employee concerning the subject matter hereof and supersedes any and
all prior and contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, respecting that subject matter. All
modifications to this Agreement must be in writing and signed by the party
against whom enforcement of such modification is sought.
                    IN WITNESS WHEREOF, I have executed this document as of the
29 day of December, 2006.

                  /s/ David Smith       Employee David Smith           

RECEIPT ACKNOWLEDGED:
THORATEC CORPORATION
By: /s/ Anna Mawani                    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
(Excluded Inventions, Improvements, and
Original Works of Authorship)

           
Title    
Date   Identifying Number
Or Brief Description           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Thoratec Corporation
TERMINATION CERTIFICATION
     This is to certify that I do not have in my possession, nor have I failed
to return, any papers, records, data, notes, drawings, files, documents,
samples, devices, products, equipment, and other materials, including
reproductions of any of the aforementioned items, belonging to Thoratec
Corporation, its subsidiaries, affiliates, successors, or assigns (together, the
“Company”).
     I further certify that I have complied with all the terms of the Company’s
Confidential Information and Inventions Agreement signed by me, including the
reporting of any inventions and original works of authorship (as defined
therein) conceived or made by me (solely or jointly with others) covered by that
agreement.
     I further agree that, in compliance with the Confidential Information and
Inventions Agreement, I will hold in confidence and will not disclose, use,
copy, publish, or summarize any Confidential Information (as defined in the
Company’s Confidential Information and Inventions Agreement) of the Company or
of any of its customers, vendors, consultants, and other parties with which it
does business.
Date:                     

                       
Employee’s Signature           

                       
Type/Print Employee's Name           

California Labor Code § 2870. Application of provision providing that employee
shall assign or offer to assign rights in invention to employer.

(a)   Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 



--------------------------------------------------------------------------------



 



  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or     (2)   Result from any work
performed by the employee for the employer.

(b)   To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

Added Stats 1979 ch 1001 § 1; Amended Stats 1986 ch 346 § 1.

 